DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,624,797.  Although the claims at issue are not identical, they are not patentably distinct from each other because said patented claims recite all of the currently claimed limitations, including a wearable article having front and back elastic belts, wherein an entire length of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts being divided into 4 zones, and the back belt leg zone tensile stress is no more than 100% of that of the back belt proximal tummy zone.  Said patented claim 1 includes more limitations than the current claim 1 while the patented dependent claims are identical to correspondingly numbered dependent claims in the current Application.
Claims 1 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,568,782. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim 12 recites all of the currently claimed limitations, including a wearable article having front and back elastic belts, wherein an entire length of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts being divided into 4 zones, and the back belt leg zone tensile stress is no more than 100% of that of the back belt proximal tummy zone.  Said patented claim 12 also includes, by its dependency on claim 1 (last clause), the limitations of current Claims 15-16.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,624,799. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim 15 recites all of the currently claimed limitations, including a wearable article having front and back elastic belts, wherein an entire length of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts being divided into 4 zones, and the back belt leg zone tensile stress is no more than 100% of that of the back belt proximal tummy zone.  Said patented claim 15 includes more limitations than the current claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,632,024.  Although the claims at issue are not identical, they are not patentably distinct from each other because said claim 14 recites all of the currently claimed limitations, including a wearable article having front and back elastic belts, wherein an entire length of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts being divided into 4 zones, and the tensile stress of the back belt leg zone is no more than 100% of that of the back belt proximal tummy zone.  Said patented claim 9 includes more limitations than the current claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,632,025. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim 8 recites all of the currently claimed limitations, including a wearable article having front and back elastic belts, wherein an entire length of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts being divided into 4 zones, and the back belt leg zone tensile stress is no more than 100% of that of the back belt proximal tummy zone.  Said patented claim 8 includes more limitations than the current claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,624,798.  Although the claims at issue are not identical, they are not patentably distinct from each other because said claim 16 recites all of the currently claimed limitations, including a wearable article having front and back elastic belts, wherein an entire length of the front belt side edge is seamed with a certain length of the back belt side edge, the front and back belts being divided into 4 zones, and the tensile stress of the back belt leg zone is no more than 100% of that of the back belt proximal tummy zone.  Said patented claim 16 includes more limitations than the current claim 1.
Allowable Subject Matter
Claims 1-20 are allowable.  Note the obvious-type double patenting rejection of all pending claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ichikawa et al. (US 2013/0123736) is considered to be the closest prior art of record.  Ichikawa teaches a wearable article having front belt (front waist member 20) and back belt (back waist member 30), each belt having a plurality of elastic bodies (26 & 36 respectively) sandwiched between two sheets (24 & 25 for the front and 34 & 35 for the back).  The elastic bodies in each belt are divided into 4 zones that somewhat align with the currently claimed zones, i.e., zone 81 can be interpreted as the waist zone, zone 82 can be interpreted as the distal tummy zone, zone 83 with smaller pitch/spacing can be interpreted as the proximal tummy zone, and zone 83 with greater pitch/spacing can be interpreted as the leg zone (see Fig. 2).  While Ichikawa discloses that “a contractile force of the front and rear waist elastics 26, 36 is relatively low in [areas in the vicinity of the front and rear waist regions’ inner ends 22, 32]” (see [0038]), there is no teaching that the tensile stress of the back belt leg zone is no more than 100% of a tensile stress of the back belt proximal tummy zone.  The general understanding in the art is that elastics in the leg zone would be higher because the leg zone would be the final barrier to prevent body exudate from leaking out of the article.  Additionally, Ichikawa fails to teach that an entire length of the transverse edge of the front belt is seamed with less than an entire length of the transverse edge of the back belt.  Since Ichikawa teaches an article that is symmetrical about a transverse centerline of the article, one skilled in the art would not have find it obvious to modify the relative lengths of the transverse edges of the front belt to the back belt because doing so would cause a misalignment of the zones (81-83) between the front and back belts, which would change the contractile forces as designed by Ichikawa and thus render the article inoperable as intended by Ichikawa.
Another close prior art Mukai et al. (US 2013/0060219) teaches a wearable article having front belt (front waistline region S10A) and back belt (back waistline region S10B), each belt having a plurality of elastic bodies (see [0124]-[0127]) sandwiched between two sheets (61, 62 and 71, 72; see Fig. 3).  The elastic bodies in the front belt are divided into 3 zones while the elastic bodies in the back belt are divided into 4 zones (evident from Fig. 2) but the proximal tummy zone and the distal tummy zone in the back belt do not appear to fall within the currently claimed boundaries.  Additionally, Mukai fails to disclose that the tensile stresses at the leg zones would be lower than that of the proximal tummy zones.  Mukai also does not teach that the transverse edges of the front belt and the back belt are of different lengths.
Additional close prior art LaVon et al. (US 2013/0211363) ) teaches a wearable article having front belt (84) and back belt (86), each belt having a plurality of elastic bodies sandwiched between two sheets (see e.g. Fig. 4A).  The elastic bodies in the front belt and the back belt are divided into 6 zones each (Fig. 3).  LaVon is silent to the relative forces in the different zones even though each zone would have a transverse force of 0 to 10N (e.g. [0053]-[0055]).  Also since LaVon teaches that the arrangement of the elastic bodies and their force profiles are critical to reducing sagging and gapping in the article ([0067]), it would not have been obvious to modify the force profiles in these zones to what is being currently claimed because doing so would likely destroy the LaVon invention.  
Relevant prior art Hashimoto et al. (WO 2013/046703) teaches a wearable article having a front belt (20) and a back belt (30), each belt having a plurality of elastic bodies (60 & 70, respectively).  The elastic bodies in the front belt are divided into 2 zones while those of the back belt are divided into 3 zones
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
25 September 2022